Citation Nr: 0938679	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  95-13 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU), under 38 C.F.R. § 4.16(b).

2.  Entitlement to extra-schedular evaluation under 38 C.F.R. 
§3.321(b)(1) for a left knee disability.

3.  Entitlement to separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for the service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  Following a remand by the Board in May 
1997, the Board in a February 2001 decision, disposed of an 
increased rating issue for a left knee disorder by granting a 
separate 10 percent rating to the left knee disorder added to 
a 20 percent rating in effect prior to March 7, 2000 and 
added to a 30 percent rating in effect as of March 7, 2000 
and remanded an issue of entitlement to an extraschedular 
rating for the left knee disability for the RO to refer the 
case to the Director of Compensation and Pension Services for 
consideration of extraschedular benefits.

Following such development, the Board denied entitlement to 
an extraschedular evaluation for the left knee disability in 
a September 2004 decision. The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in a June 2005 decision granted a Joint Motion 
for remand and remanded the case to the Board for compliance 
with the Joint Motion. Thereafter, in September 2005 the 
Board remanded this matter for further action in accordance 
with the Court's directives.  The Board in September 2005 
also recharacterized the appellate issues as set forth above, 
in accordance with the instructions in the Joint Motion.  
Following a return to the Board, the Board again remanded 
this matter in July 2008 to correct a procedural error.  The 
case is now returned to the Board for further appellate 
consideration.




FINDINGS OF FACT

1.  The Veteran's left knee flexion is primarily limited to 
80 to 90 degrees. 

2.  The Veteran's left knee disorder shows that his extension 
was at its worst, 20 degrees, but is predominantly 0 degrees 
at present.

3.  Service connection is currently in effect for a left knee 
disorder rated at 10 percent disabling for instability and 30 
percent disabling for arthritis with moderate loss of motion, 
for a combined rating of the left lower extremity of 40 
percent.

4.  The Veteran's service-connected disability of a left knee 
disorder, rated at 10 percent disabling for instability and 
30 percent disabling for arthritis with moderate loss of 
motion, is not of such severity as to render him unable to 
obtain or maintain substantially gainful employment.

5.  The Veteran's left knee disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for the service-connected left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); VAOPGCPREC 9-
2004, 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260, 5261 (2009)

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 
(2009).

3.  The evidence does not warrant an extraschedular rating 
for the Veteran's left knee disorder.  38 C.F.R. § 
3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the Veteran's claim on appeal was 
received in November 1993 and service connection was granted 
and an initial noncompensable rating was assigned by the RO 
in a June 1994 determination.  In this case, the VA's duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter(s) sent to the appellant in March 2001.  
Additional notice was sent in November 2008 and April 2009.  
The matter was readjudicated by the RO in a July 2009 
supplemental statement of the case.

The duty to assist letters notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued in July 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  In addition, the Veteran has never alleged how 
any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Board will address this 
decision pertaining to the duty to notify as follows.  

The Board's most recent remand of July 2008 is noted to have 
determined that the earlier remand of September 2005 had not 
been followed by the RO.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Primarily the RO failed to ensure that the 
Veteran had review of the extraschedular determinations that 
are dated February 25, 2008 and April 17, 2003, thereby 
causing a violation of the Court's decision in Thurber v. 
Brown, 5 Vet. App. 119, 122 (1993) (notice and comment of 
reliance on evidence outside the record must be given to the 
claimant).

The Board's prior remand of July 2008 pointed out that during 
the pendency the Court's decision of Vasquez-Flores v. Peake 
22 Vet App. 37 (2008) had been issued and instructed an 
additional duty to assist letter be issued which incorporated 
this decision.  Since this remand the Court of Appeals for 
the Federal Circuit vacated the Vasquez-Flores decision to 
the extent that the notice had required the VA to notify the 
Veteran of alternative diagnostic codes or potential daily 
life evidence and held that the duty to assist notice need 
not be Veteran specific.  See Vasquez-Flores v. Shinseki No 
08-7150 (Fed Cir. Sep 4, 2009).  Thus it is no longer 
necessary to provide such notice for an increased rating, and 
it was noted to not be applicable to an increased initial 
rating, TDIU or extraschedular claims such as in this case.  

Subsequent to the Board's July 2008 Remand, the RO issued a 
duty to assist letter in November 2008.  This letter is noted 
to have erroneously given the criteria for new and material 
evidence in regards to the claims for increased rating for 
the left knee and leg limitation of extension and for TDIU.  
However on later pages, this letter is also noted to have 
provided the correct criteria for entitlement to TDIU and 
extraschedular criteria, and also included the criteria 
pursuant to Dingess addressing how the VA determines the 
disability rating and effective date.  The RO in an April 
2009 deferred rating stated that the November 2008 letter was 
inadequate because the TDIU issue was not included and also 
pointed out that the letter was erroneous because it provided 
criteria for new and material evidence that was not 
applicable in this instance.  The deferred rating also 
pointed out the ongoing need to provide the Veteran with the 
extraschedular determinations from April 2003 and February 
2008.  Thereafter, another duty to assist letter was sent in 
April 2009.  However, the Board notes that this letter 
erroneously provided the Veteran with criteria for 
entitlement to service connection in addressing the claims 
for TDIU, extraschedular entitlement and entitlement to 
separate ratings for limitation of motion of the left knee 
under Diagnostic Codes 5260-5261.  This letter however does 
notify the Veteran that the RO was sending him copies of the 
April 2003 and February 2008 extraschedular determination 
letters from the VA Central Office, in addition to copies of 
duplicative evidence that the Veteran had submitted. 

The Board concludes that these letters of November 2008 and 
April 2009 in spite of their above described errors, have 
adequately fulfilled the VA's duty to notify, as well as the 
Board's remand directives of September 2005 and July 2008.  
The November 2008 letter is noted to provide the criteria for 
TDIU and extraschedular evaluation, as well as notifying the 
Veteran of how the VA determines disability ratings.  Thus, 
he has been provided with the criteria for the issues on 
appeal.  The April 2009 letter specifically indicated that it 
had enclosed copies of the April 2003 and February 2008 
extraschedular determination letters from the VA Central 
Office, thereby curing the Thurber violation which had 
triggered the June 2005 Joint Motion.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board notes that the development necessary to 
adjudicate the remaining issues on appeal is limited as this 
matter pertains to the correction of the procedural error 
leading to the aforementioned Thurber violation.  Here such 
has been accomplished as the evidence shows the decisions 
made by the Director of Compensation and Pension on the 
requests for extraschedular consideration, dated in April 
2003 and February 2008 have been provided to the Veteran for 
review.

The Board does note that its November 2008 remand had also 
requested the RO to include all correspondences between the 
RO and the Director of Compensation and Pension, including 
letters from September 2006 and December 2006 that are 
associated with the claims folder.  The RO is not shown to 
have done so.  However this is harmless error which does not 
rise to the level of a Stegall violation because a review of 
the September 2006 and December 2006 correspondences between 
the RO and the Director of Compensation and Pension do not 
contain any substantive material upon which a determination 
could be based; these letters are simply requests to the 
Director of Compensation and Pension to provide an 
extraschedular evaluation in accordance with the current laws 
and regulations.  There is no indication that the RO relied 
upon these letters in adjudicating the claim, and the letters 
contain no substantive evidence upon which the Board would 
rely upon in making a determination.  They are simply 
requests to the Director of Compensation and Pension to make 
an extraschedular determination in this instance.  The actual 
decisions made by the Director of Compensation and Pension on 
the requests for extraschedular consideration, dated in April 
2003 and February 2008 which have and will be considered by 
the VA in adjudicating these appellate issues have been 
provided to the Veteran for review, as noted in the April 
2009 duty to assist letter.  Thus, criteria under Thurber 
have been satisfied in this instance.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in January 2007, which was then considered by the 
Director of Compensation and Pension on the request for 
extraschedular consideration, dated in February 2008, 
provided current assessment of the Veteran's disability based 
not only on examination of the Veteran, but also on review of 
the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the AOJ, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

A review of the record reflects that service connection was 
established for a left knee disability at a noncompensable 
level by the currently appealed rating decision of June 1994.  
The effective date assigned to that rating was November 18, 
1993, the date the claim was received.  That decision was 
based mainly on the Veteran's service treatment records, 
which showed that he suffered from chondromalacia of the 
patella while in service, and on the reports of a VA 
examination and VA outpatient treatment records, discussed in 
detail below, which showed that he did currently suffer from 
a left knee disability.  A rating decision dated July 1996 
increased the Veteran's rating to a 20 percent level, 
effective from November 18, 1993, based on his hearing 
testimony and medical evidence discussed below.  Based on 
further evidence, the Veteran's rating was increased to a 30 
percent level in October 2000, effective March 7, 2000.  A 
Board decision dated February 2001 granted the Veteran 
separate evaluations for arthritis and instability.  
Specifically the Board found that from November 18, 1993 to 
March 7, 2000 the Veteran's left knee disability warranted a 
separate 10 percent rating for slight limitation of motion 
and degenerative changes along with a separate 20 percent for 
moderate instability and from March 7, 2000 onward his left 
knee disability warranted a separate 10 percent rating for 
slight instability and a 30 percent rating for arthritis with 
a moderate loss of motion, specifically extension,.  This 
February 2001 Board decision has not been appealed to the 
Court.  The decision on appeal to the Court is the September 
2004 Board decision denying an extraschedular evaluation.  
The issues are now expanded to include entitlement to TDIU 
and entitlement to separate ratings under Diagnostic Codes 
5260 and 5261 for limited flexion and extension.  

The relevant evidence of record pertaining to the severity of 
the Veteran's left knee disability includes the reports of VA 
examinations, and outpatient treatment records.

The reports of VA outpatient treatment from 1993 and 1994 
show that the Veteran was seen many times during that period 
for left knee pain.  He apparently received a brace for his 
left knee in April 1994.

The report of a magnetic resonance imaging (MRI) dated 
February 1994 indicates that the Veteran had a tear at the 
posterior horn of the lateral meniscus, with grade I 
degeneration at the anterior horn of the same meniscus.  The 
medial meniscus appeared intact. The anterior and posterior 
cruciate ligaments were normal, and the medial and lateral 
collateral ligaments were unremarkable.

The report of a VA examination dated January 1994 indicates 
that the Veteran had a good posture and gait, but he would 
occasionally limp when his leg got tired.  The Veteran 
reported that his knee would give out on him 2-3 times a 
month, and that he continued to have pain in his knee.  The 
Veteran's knee was noted to have no swelling or deformity.  
The examiner found the Veteran to have good flexion and 
extension, with pain over the lateral aspect of his knee over 
the head of the fibula on rotation.  The Veteran was 
diagnosed with post status fracture of the head of the left 
fibula, and possible chondromalacia of the left patella.

The Veteran, in the testimony from his hearing, dated July 
1996, indicated that he could not hold down the job of day 
laborer due to his knee condition.  He indicated that his 
knee had been bothering him since he was released from 
service.  The Veteran described his pain as continuous, 
sharp, and shooting.  The Veteran indicated that his knee 
would sometimes swell, and would give out on him while 
walking.  The Veteran indicated that he always wore his knee 
brace.  The Veteran indicated that the range of motion of his 
leg is limited, specifically reporting that he cannot bend or 
straighten it very much, but did not know the actual range of 
motion.  The Veteran reported that his last job was as a 
cook, but he had to leave that because his doctor told him 
that he could not work until he had surgery.

The Veteran was seen on an outpatient basis several times for 
knee pain in 1996.

The report of VA outpatient treatment dated August 1996 
indicates that the Veteran continued to complain of pain and 
his knee giving way.  At that time the Veteran was found to 
have no effusion, but pain on palpation.  The Veteran's 
extension of the left leg was 165-170 degrees, and flexion 
was 45 degrees.

The Veteran received another brace for his leg in October 
1996.

The report of VA outpatient treatment dated December 1996 
shows that the Veteran was complaining of pain in the left 
knee, instability, swelling, and crepitus.  The Veteran was 
diagnosed during this time with chondromalacia, degenerative 
joint disease, and a torn meniscus of the left knee.  His 
range of motion was 10 to 120 degrees.  The Veteran was seen 
several times in 1996 for continuing symptoms in his left 
knee, and was eventually persuaded to undergo knee surgery.

The Veteran's medical records indicate that he underwent a 
left knee arthroscopy in January 1997.  During that procedure 
the doctor noted that the patella showed degenerative 
changes, stage 2-3.  The intracondylar notch showed an ulcer 
at stages of healing, with bone showing at one spot.  
Cruciates were intact, and the medial and lateral meniscuses 
were also intact.  Mild degenerative changes were seen on the 
lateral compartment, and were more obvious in the medial 
compartment, with a medial femoral condylar ulcer having a 
weight bearing area of about 7 millimeters (mm).

In late January, the Veteran still complained of pain in his 
left knee, but less than he had prior to surgery.  The 
Veteran was seen again in February 1997 for pain in his knee.  
The Veteran was given a temporary total rating, under 38 
C.F.R. § 4.30 (2000), from January 1997 to May 1997, to 
convalescence after surgery.  (This was later extended, in a 
December 1997 rating decision, to August 1997.)  His range of 
motion was 0-60 and 0-90 degrees in records from January and 
February 1997 respectively.  

A note in the Veteran's outpatient treatment records dated 
June 1997 indicates that the Veteran still had a left knee 
chondral defect which might need future surgeries, and that 
the Veteran would not be able to do any labor work due to his 
left knee.

The report of a VA examination dated August 1997 indicates 
that the Veteran reported that he had a long-standing problem 
with his knee.  The Veteran indicated that his doctor advised 
him that he could not do his labor work due to his knee. The 
Veteran reported being out of work for some time.  The 
Veteran complained of a constant pain in his left knee, and 
even though he wore a brace, he had trouble with his knee 
starting to give way.  The Veteran indicated that he could 
not stand for any significant period of time, and that he has 
trouble sitting for prolonged periods of time.

Upon examination, the examiner found no evidence of swelling 
or significant deformity in the left knee.  The examiner 
noted that there appeared to be some minimal loose motion of 
the left knee.  The Veteran had a left knee flexion of 100, 
and extension of 0 degrees.  The examiner noted that this 
range of motion study was with consideration of pain, 
fatigue, weakness, and coordination.  The examiner reported 
that the Veteran has had no acute flare ups, since he does 
little to aggravate the knee.  X-rays taken in conjunction 
with this examination showed hypertrophic spurring of the 
patella and tibia.

The report of outpatient treatment dated October 1997 
indicates that the Veteran was still having trouble with his 
knee, and had not responded to his previous arthroscopy.  The 
Veteran was again seen in November 1997 for left knee pain.  
At that time the Veteran indicated that he wore a brace at 
all times for stability, and used crutches for ambulation 
infrequently.  The Veteran was found at that time to have a 
range of movement of 8-100 degrees.  The knee was found to be 
stable, with mild effusion, atrophied quadriceps, with "N/V" 
intact, and weak distal pulses.  The Veteran was given a 
diagnosis of a chondral ulcer of the left knee, and was 
scheduled for left knee arthroscopy and shaving of ulcers, 
which he had later in November 1997.

During this arthroscopy, the Veteran was found to have stage 
2-3 degenerative changes of the left patella.  The femur 
showed a massive ulcer that included the whole trochlear 
notch of the femur and also massive ulcerations on the medial 
femoral condyle.  About 80 percent of this had healed with 
fibrous tissue, and there was only a small area about 8-10 mm 
in the notch which had not healed. However, when looking for 
a donor site, the surgeon noted that there was a lot of 
fraying and fibrination, and healthy cartilage could not be 
found.  It was noted that the Veteran's patella rides very 
high and starts articulating with the femur from high on the 
top.  The surgeon shaved and tended to the trochlea and 
partially shaved the medial meniscus.  The Veteran's 
postoperative diagnoses were of severe chondral ulceration of 
the femoral notch, trocheal, and medial femoral condyle, 
posterior horn tear of the medial meniscus undersurface and a 
longitudinal tear on the posterior horn, and osteoarthritis 
of the patellofemoral joint and medial compartment.  In a 
December 1997 rating action, the Veteran was given a 
temporary total rating from November 1997 to February 1998 to 
convalesce from this surgery.  (This was subsequently 
extended, by March, May, and December 1998 rating actions, to 
December 1998.)

The Veteran was referred to kinesiotherapy in March 1998, for 
strengthening exercises.  The Veteran was instructed that he 
could not perform labor or construction work for 3 months due 
to his knee.

A further VA examination was conducted in April 1998.  The 
Veteran indicated that he had constant pain in his left knee, 
which he rated as an 8 on a scale of 1-10.  The Veteran 
indicated that a 3.5 block walk causes his pain to become 
severe to the point that he has to rest and hour and a half 
before he makes the return walk home.  The Veteran complained 
of frequent swelling of the knee, which also occasionally 
gives way and locks.  The Veteran did have crepitus.  The 
Veteran indicated that he had a flare-up almost daily, 
whenever he is on his feet for prolonged periods of time, and 
he would rate his pain at that time as a 10.  The Veteran 
indicated that these flare-ups would last for between 45 and 
90 minutes, and that, when they would occur, he would have to 
rest, elevate his leg, and take his pain medication.  The 
Veteran's normal flexion is 105 degrees, but these flare-ups 
limit his motion to 90 degrees.  The Veteran left knee 
extension is 5 degrees.  The Veteran at that time indicated 
that he was not using a brace, cane or crutches.  The 
examiner indicated that the Veteran has been a construction 
worker all his life, but is unable to be on his feet to do 
his normal employment.  At the time of the examination, the 
Veteran had no swelling or deformity in the left knee.  The 
examiner found no loose motion, no lateral instability, and 
no subluxation.

The examiner indicated that, in determining the Veteran's 
range of motion, pain, fatigue, incoordination, and weakness 
were considered.  The examiner diagnosed the Veteran with 
chondromalacia of the left knee with severe condylar ulcers.  
X-rays taken in conjunction with this examination found the 
Veteran to have no change of the large anterior tibial 
tubercle exostosis and irregularity of the patella.

A further outpatient treatment report dated May 1998 
indicates that the Veteran had severe arthritis of the left 
knee, and would be unable to work at all until he had 
vocational rehabilitation to retrain him for a sedentary job.  
The Veteran was diagnosed with endstage osteoarthritis of the 
left knee.

In May 1998, the Veteran was granted a temporary total rating 
for the period of November 1997 to December 1998, to allow 
the Veteran to convalesce and participate in kinesiotherapy.

The Veteran was given another VA examination in October 1998.  
The Veteran at that time continued to complain of chronic 
pain in his left knee on a daily basis, with pain at a level 
of at least 7 on a scale of 1 to 10.  The Veteran indicated 
that he has flare-ups almost daily where his level of pain 
rises to a 9 or 10.  These flare-ups are precipitated by 
prolonged weight bearing.  The Veteran at that time had 
recently completed his kinesiotherapy course and was 
instructed not to wear his brace any longer, however, he 
would wear it if he was going to be up for an extended period 
of time.  He uses a cane occasionally.  The Veteran indicated 
that his knee would give way 2-3 times a day.  The Veteran 
indicated that he had not worked for some time, because of 
the problem with his knee.  The Veteran indicated that he has 
been trying to get vocational training, but has not yet 
accomplished this.  It is noted that the Veteran was approved 
for VA vocational rehabilitation in August 1997, but that 
training was deferred due to the Veteran's then impending 
knee surgery.  A note from a rating specialist dated May 1998 
indicates that the Veteran need only contact VA vocational 
rehabilitation to reinstate the training process.

Upon examination, neither of the Veteran's knees was found to 
have swelling, deformity, loose motion, or lateral 
instability.  Flexion of the left knee was 90 degrees, and 
extension was 0 degrees.  (It is presumed that the examiner 
meant to indicate left knee, but instead indicated both his 
reading came from the right knee. Of the 2 ranges of motion 
listed, this is the lesser range of motion.)  The examiner 
indicated that this range of motion was given with 
consideration to pain, fatigue, weakness, and incoordination.

A statement of record from the Veteran's doctor, and a record 
of outpatient treatment, both dated November 1998, indicate 
that the Veteran is totally disabled due to severe arthritis 
of the left knee.

A record of VA outpatient treatment dated March 7, 2000 
indicates that the Veteran was complaining of increased pain 
in his left knee.  It was noted that the Veteran had varus- 
valgus instability, with mild crepitus.  The Veteran had no 
swelling, a negative drawer test and McMurray's test, and no 
tenderness with palpation. The examiner's diagnosis was of 
severe osteoarthritis of the left knee.

The Veteran was given another VA examination in September 
2000.  The report of that examination indicates that the 
Veteran complained of constant pain in his left knee, which 
the Veteran rated as at level of 8, on a scale of 1 to 10.  
The Veteran indicated that his knee would give way 3 to 4 
times a week. The Veteran indicated that he suffered from 
flare-ups about 2 or 3 times a week, during which the pain 
would become more severe.  The Veteran reported not working 
since 1997 because of his knee.  He indicated that his usual 
occupation was as a road construction heavy equipment 
operator, and that he was unable to operate those machines 
because of his knee. The Veteran reported being unable to put 
any strain or pressure on his knee.

Upon examination, the Veteran's left knee had no swelling, 
deformity, or loose motion. Range of motion of the left knee 
was to a flexion of 80 degrees, and an extension of 20 
degrees.  The examiner indicated that the range of motion 
determination included consideration of pain, weakness, 
fatigue, and alteration with repetition.

The examiner indicated that an X-ray done August 2000 
revealed mild degenerative disease with hypertrophic changes 
mainly of the articular surface of the patella.  The examiner 
offered a diagnosis of mild degenerative disease of the left 
knee with a history of lateral meniscal tear, and status post 
multiple arthroscopic surgeries, with a chondral ulcer.

An opinion dated April 2003 from the Director of the 
Compensation and Pension service is of record.  It indicates 
that the Veteran's claims folder, including medical records, 
was reviewed.  The Director concluded that, while the 
Veteran's left knee disability interfered with his usual 
occupation and precluded manual labor, there was no evidence 
that his service-connected disability would preclude him from 
being trained for another occupation, and therefore 
entitlement to an extra-schedular rating was not warranted.

VA treatment records from 2005 show that in April 2005 the 
Veteran received Synovisc injections in his left knee.  A May 
2005 orthopedic recall on the left knee showed a pain scale 
of 6/10 in the left knee.  The pain was sharp and was 
aggravated by walking and alleviated by rest, medication and 
elevation.  He was noted to be in moderate distress.  The 
rest of the findings addressed blood pressure issues.  
Another May 2005 orthopedic recall gave his pain level of 
7/10, and again noted his pain was aggravated by walking, 
bending and alleviated by rest and medications.  He also 
received another Synovisc injection in May 2005.  

The report of a January 2007 VA joints examination included 
review of the claims file.  His problem was noted to be 
degenerative joint disease (DJD) of the left knee with onset 
in 1975 with the course progressively worse since onset.  He 
treated with medication and bracing, with a Bledsoe brace.  
He took Hydrocodone.  He also used assistive aids in addition 
to the brace-using 2 canes.  He had no constitutional 
symptoms nor incapacitating episodes of arthritis.  His 
functional limitations included being able to stand 15-20 
minutes.  He also had functional limits on walking, but was 
able to walk a quarter mile.  Examination of joint symptoms 
revealed no deformity, instability or weakness.  He did 
answer "yes" to giving way, pain and stiffness on the left 
side.  There were no episodes of dislocation or subluxation, 
locking or effusion.  The condition affected motion of one or 
more joints, specifically the left knee.  There were no 
flareups or inflammation.  
 
Physical examination showed antalgic gait, no abnormal weight 
bearing.  Range of motion examination of flexion showed the 
following motions.  Active range of motion (AROM) against 
gravity was 0-90 degrees with pain starting at 80 degrees and 
ending at 90 degrees.  Passive range of motion was 0-100 
degrees with pain beginning at 80 degrees and ending at 100 
degrees.  There was no additional loss of motion on 
repetitive use.  Range of motion examination of extension 
showed the following motions.  AROM against gravity was 0-180 
degrees with pain not applicable.  Passive range of motion 
was 0-180 degrees with pain not applicable.  There was no 
additional loss of motion on repetitive use.  

The summary of general joint conditions revealed that there 
was crepitus, tenderness, painful movement, and guarding of 
movement of the left knee.  Findings were positive for 
crepitation and grinding and were negative for any other 
findings such as snaps, clicks, instability, patellar or 
meniscus abnormality or other knee abnormalities.  X-ray 
showed an impression of patellar osteophytosis with DJD.  The 
diagnosis was DJD of the left knee.  The general occupational 
effect noted that the Veteran was not employed.  Effects on 
daily activities included moderate effect on chores and 
recreation, mild effect on shopping, exercise, travel, 
bathing, and dressing.  There was no effect on feeding, 
toileting or grooming.  He was prevented from exercise or 
sports.  

The February 2008 letter from the Director of Compensation 
and Pension addressing entitlement to an extraschedular 
evaluation and/or a total disability evaluation under 38 CFR 
3.321(b)(1) and 4.16(b) recited the findings from the January 
2007 examination as well as his previous occupational history 
and the previous extraschedular determination's decision from 
April 2003 in making a decision.  The Director of 
Compensation and Pension determined that a separate 
evaluation for extension under Diagnostic Code is not in 
order as the extension was shown to be normal and painless.  
The decision stated that the evaluation should be changed to 
5010-5260 for limitation of flexion.  The decision continued 
to conclude that entitlement to an extraschedular evaluation 
for the left knee disorder is not in order as the Veteran has 
fair ranges of flexion and normal extension for the left 
knee.  While this disability may interfere with physical 
labor, he may be able to be gainfully employed in sedentary 
work.  Entitlement to extraschedular TDIU was also found to 
not be in order.  As noted in a prior opinion provided by 
this service (the April 2003 opinion), and given the 
Veteran's education, there is no indication that his 
disability would preclude him from a sedentary occupation.  

A.  Entitlement to separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 for the left knee disability

First the Board will address the issue of entitlement to 
separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for the service-connected left knee disability, as 
the outcome of a decision on this issue could have a bearing 
on the outcome of the TDIU claim.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2009).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2009), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals of Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In appeals 
of the initial rating assigned following a grant of service 
connection, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection. Fenderson 
v. West, 12 Vet. App. 119 (1999).

As noted above, as the issue of an increased schedular rating 
for right knee chondromalacia was adjudicated by the Board in 
February 2001, which assigned separate ratings of 10 percent 
for arthritis and 20 percent for lateral instability from 
November 18, 2003 to March 7, 2000 and 10 percent for 
arthritis and 30 percent for lateral instability as of March 
7, 2000.  This was not part of the September 2004 decision 
that was appealed to the Court, and thus was not subjected to 
the Joint Motion.  However, as pointed out by the June 2005 
Joint Motion, the Board must also consider the impact of a VA 
General Counsel Opinion which held that separate ratings 
under Diagnostic code 5260 (limitation of flexion of the leg) 
and diagnostic code 5261 (limitation of extension of the leg) 
may be assigned for a disability of the same knee.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Board notes that 
this opinion was issued the same day that the September 2004 
Board decision was sent out, and thus was not available for 
consideration at the time the Board decided this matter.  

VA Fast Letter 04-22 further clarified this General Counsel 
decision and noted that all VA examinations must record range 
of motion findings for flexion and extension.  VA Fast Letter 
04-22 also pointed out that 38 C.F.R. §§ 4.40, 4.45 and 4.59 
must still be considered and that objective evidence of pain 
on motion must still be considered if there is compensable 
limitation of flexion and extension, although the rules 
against pyramiding would only allow pain on motion to 
possibly elevate only one of the compensable evaluations of 
motion.  

The Board notes that a 30 percent rating was assigned for 
loss of motion, specifically extension by the RO in an 
October 2000 rating under Diagnostic Code 5010-5261, 
effective from March 7, 2000.  This assignment was upheld by 
the Board in its February 2001 decision, which also found 
that prior to this date, a separate 10 percent rating was 
warranted based on slight limitation of motion and 
degenerative changes.  The Board did not indicate whether the 
motion on which the 10 percent rating was based was flexion 
or extension prior to March 7, 2000, though it clearly based 
the 30 percent rating effective from that date under loss of 
extension.  Thus, the Board finds that the question arises as 
to whether a separate compensable rating for flexion is 
warranted.  The Board will also consider whether a separate 
rating for extension is warranted, beyond which he is already 
receiving compensation.  

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.  Flexion limited to 45 degrees 
warrants a 20 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  Flexion limited to 15 degrees 
warrants a 30 percent rating.  

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Upon review of the evidence and with consideration of 
separate ratings for limitation of flexion and extension of 
the left knee, the Board finds that from initial entitlement, 
separate ratings are not warranted under Diagnostic Code 5260 
(leg, limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for the service-connected left knee 
disability.  Even when considering factors such as the impact 
of pain on motion and fatigue, weakness, etc. on repetitive 
testing, pursuant to §§ 4.40, 4.45 and 4.59, (hereinafter 
referred to as "Deluca factors") the Veteran's range of 
motion for the left knee is shown to be noncompensable on 
flexion throughout much of this appeal, with only an isolated 
incident where the motion on flexion (or extension) decreased 
to a compensable level, and then did so only temporarily.  

While the ranges of motion for flexion and extension were not 
recorded in the February 1994 VA examination, they were both 
described as "good."  While an August 1996 record showed a 
compensable rating of 45 degrees for flexion, the extension 
was depicted as 165-170 degrees which is an inadequate 
measurement for rating purposes.  However by the August 1997 
VA examination the Veteran had improved motion to 
noncompensable 0-100 degrees on extension and flexion, which 
included consideration of the Deluca factors according to the 
examiner.  A noncompensable range is again shown in records 
from November 1997, and in the April 1998 VA examination, 
which noted flareups limited his flexion to 90 degrees and 
extension to 5 degrees.  A repeat examination of October 1998 
again shows flexion to be 90 degrees and extension of 0 
degrees, again this with consideration of the Deluca factors 
according to the examiner.  

Of note the September 2000 VA examination showed left knee 
extension restricted to 20 degrees, which formed the basis 
for the 30 percent rating assigned by the RO in an October 
2000 rating under Diagnostic Code 5010-5261.  This 
examination however continued showing a noncompensable 
flexion of 80 degrees.  Subsequently the next evidence 
showing a range of motion is the January 2007 VA examination 
showing that his flexion, when pain is factored into the 
equation, is at worst 80 degrees and extension is 0 degrees.  

While there was an instance where flexion was limited to a 
compensable level, this is shown only once in 1996 and has 
not been shown in the subsequent years since, including 
following surgery in November 1997.  Thus the preponderance 
of the evidence reflects that his left knee flexion, even 
with consideration of Deluca factors, is noncompensable, and 
thus a separate compensable rating is not warranted for loss 
of flexion throughout the pendency of this appeal.  In 
regards to extension, the Veteran is noted to have been 
assigned a staged rating of 10 percent (for general loss of 
motion) prior to March 7, 2000 and a 30 percent rating as of 
this date.  The evidence as discussed at length above fails 
to show the extension to be more severe than these ratings 
currently assigned.

In regards to his lay testimony about the limitation of 
motion he is noted to have testified in July 1996 of having 
difficulty bending and straightening his left knee.  However, 
he was unclear as to the degree to which his motion was 
limited, thus his testimony is not probative in determining 
whether separate compensable ratings are warranted under 
Diagnostic Codes 5260 and 5261, which are based on specific 
measurements.  

In sum, the Board finds that the preponderance of the 
evidence which includes both medical and lay evidence is 
against the granting of separate compensable ratings under 
Diagnostic Code 5260 and 5261.  

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
Veteran's claim; the doctrine is inapplicable. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

TDIU Benefits and Extraschedular Consideration under 
38 C.F.R. §§ 4.16 and 3.321  

The Board now turns to whether TDIU and extraschedular 
benefits are warranted.  

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Alternately extraschedular consideration under 38 C.F.R. 
§ 3.321 is governed by the following.  Ratings shall be based 
as far as practicable, upon the average impairment of earning 
capacity with the additional provision that the Secretary of 
Veterans Affairs shall from time to time readjust the 
Schedule of Ratings in accordance with experience.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

In this case, the Board notes that the Veteran is presently 
assigned a 30 percent rating for left knee limitation of 
motion and 10 percent for instability of the left knee.  The 
combined rating is 40 percent disabling.  This serves as a 
single disability affecting one lower extremity, thus serving 
as the lone service-connected disability.  38 C.F.R. 
§ 4.16(a).  The schedular criteria for TDIU is therefore not 
met and the Board now turns to whether extraschedular 
criteria have been met.

Taking into account all relevant evidence, which has included 
consideration of the decisions made by the Director of 
Compensation and Pension on the requests for extraschedular 
consideration, in April 2003 and February 2008, the Board 
finds that an extraschedular rating is not warranted for the 
Veteran's left knee disability under either 38 C.F.R. 
§§ 3.321 or 4.16(a).  In this regard, the Board notes that, 
while the evidence of record does indicate that the Veteran's 
left knee disability has resulted in some interference in his 
employment, and several periods of hospitalization, the Board 
finds that the Veteran's knee disability has not risen to the 
level of marked interference with employment, or frequent 
periods of hospitalization, such that an extraschedular 
evaluation would be warranted. 

Specifically, while the Veteran has been hospitalized for 
this disability twice, necessitating two temporary total 
ratings, due to surgery, the Board does not consider two 
hospitalizations in nearly seven years to rise to the level 
of "frequent", such that an extraschedular rating would be 
warranted under 38 C.F.R. § 3.321.  

Furthermore, while the evidence of record indicates that 
Veteran may be unable to perform certain jobs due to his 
disability, there is no indication that the Veteran is 
precluded from any form of employment due to his disability.  
The Veteran has been offered vocational rehabilitation, but 
has yet to take advantage of this offer.  While the Board 
agrees that the Veteran's knee does have some impact on his 
employability, the Board is of the opinion that this impact 
is accurately reflected in the level of disability the 
Veteran is currently receiving for his left knee.  In regards 
to the records from 1998 where the treating doctors gave an 
opinion in May 1998 that the Veteran was disabled and unable 
to work until he had vocational training, and in November 
1998 where the doctors described him as totally disabled, the 
Board notes that such opinions were given during a time in 
which he was in receipt of a temporary total disability 
rating, thereby acknowledging his total disability at that 
time, and are not necessarily reflective of his current 
disability status as it pertains to employability.  

After such temporary rating expired, the extraschedular 
opinions from the Director of Compensation and Pension in 
April 2003 and February 2008, which took into account the 
medical and lay evidence including the VA examinations up to 
September 2000 (for the April 2003 opinion) and January 2007 
(for the February 2008 opinion) and provided opinions that 
the Veteran is not rendered unemployable due to his service-
connected left knee disability.  The opinions did note, and 
the evidence does show that the Veteran is precluded from 
heavy labor occupations, such as the evidence shows he has 
previously done.  However it was repeatedly pointed out that 
the Veteran has not taken advantage of reentering vocational 
training, which the evidence has shown he remains eligible to 
do.  

In summary, the objective medical evidence does not support 
the proposition that the Veteran's service-connected left 
knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) or 4.16(b) (2009).  Accordingly, an 
extraschedular evaluation is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt
doctrine does not apply, and the claim for the benefits must 
be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion), and Diagnostic Code 5261 (leg, limitation of 
extension) for the service-connected left knee disability is 
denied.

A TDIU is denied.

An extraschedular evaluation for a left knee disability is 
denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


